Dissenting Opinion
Hoffman, C.J.
I would grant appellees’ petition for rehearing filed herein.
*31Although I agree with the result reached in the opinion previously handed down (Draskovich v. Pasalich (1972), 151 Ind. App. 397, 280 N. E. 2d 69), I am not in full accord with the reasoning therein.
After further research and a study of the briefs, the case of Serbian Orth. Ch. Cong. of St. Demetrius v. Kelemen (1970), 21 Ohio St. 2d 154, 256 N. E. 2d 212 at 217, should be used as a guide in reach a proper result wherein the court stated:
“The control of the name and property, of the Serbian Orthodox Church Congregation of St. Demetrius of Akron, Ohio, must be determined only by reference to the provisions of the Code of Regulations and By-Laws of the corporation not for profit, the corporate laws of this state, and any other secular instruments not requiring the resolution of religious tenets or doctrine.”
Following that guide the church properties in the case at bar should be subject to the control of the voting members of the church and the majority decision of such members should have the control and use of the church properties.